Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Notice of Claim Amendments
1.	This Final official action is issued for latest claim amendments filed on 8/31/2022 that has been entered and made of record. 

Response to Amendments
2. 	Claims 1-3, 5-7, 9-10 and 12 are currently amended. No New matter is being added. No claim is cancelled or merged.

Response to Arguments
3.	Claims rejection under 35 U.S.C. 103:
	Summary of Arguments: 
Regarding claim 1, Applicant argues that This passage does not relate to indicating a sub-period of time of the audio and data indicating an event type of the indicated sub-period of time of the audio as recited in the independent claims of the present application. Not in the above cited passage, or anywhere else, does Correnti disclose that such data is received from an external device. Any such finding can only be made using hindsight.

Examiner’s Response:
Applicant’s arguments with respect to claims have been considered but are not persuasive since claim is broad and taking the broadest approach the current prior art does teach the current elements. Applicant ‘s argument that the such a finding only be made using hindsight is not appropriate and does not hold the ground of arguments. Co6 line 42-48 is 
. An audio pattern may also correspond to types of sounds such as the sound of trains, buses, airplanes, or ocean waves. A pattern detector in the audio pattern classifier 228 may be provided training data by the neural networks 230 to train the pattern detector on how to detect different types of patterns. The pattern classifier 228 may select identified audio patterns having a confidence score that exceeds a threshold value. The confidence score may indicate a likelihood that the identified audio pattern is an actual audio pattern.
Where it teaches the training data from the audio pattern classifier228 provides the training data using 230 neural networks to train  how to detect different types of pattern which is an audio pattern. Also, with respect to second point of the applicant about Correnti does not disclose that such data received from an external device is not true. As indicated in office action the current prior art on the record of Correnti, col8 line 51-67 the monitoring device 208transmiots the message 210A to the system admin 248c as both the device are independent 208 and 244A for the user. Also, the event type is an event triggering an alarm event per specification.
Based on this examiner holds the rejection.
Withdrawal of Claim Rejections - 35 USC § 112
4.	Applicant has amended claims to overcome the rejection of 35USC 112, Examiner respectfully withdraws the rejection.
Claim Rejections - 35 USC § 103 
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
7. 	Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Correnti  (US 10,810,854).
8.	Regarding independent claim 1, Matthew Correnti, herein after Correnti (US 10,810,854) teaches a method for training an alarm system to classify audio of an event (Correnti col1 line 21-27 teaches an alert system and method for security event per fig 2), wherein the alarm system is connected to a neural network trained to classify audio as an event type (Correnti col1 line 24-27 where the alarm system is using neural network for the alert and recommendations for the event), the method comprising: 
	detecting an event (Correnti col8 line 52-62 where the system receives the alert message 210A which is a detecting an event that is triggered); 
transmitting audio recorded during a first period of time comprising of the event to an external unit (Correnti col8 line 52-62 where the system receives the alert message 210A and transmit to the user system which is an external unit 244A in fig 2) : 
receiving data from the external unit indicating a sub-period of time of the audio and data indicating an event type of the indicated sub-period of time of the audio (Correnti col8 line58-67 where the received data from the alert message/audio indicates the event of the of security alert at the same period of time); and 
re-training the neural network while the alarm system Is in use by inputting a sub-period of the audio corresponding to the indicated sub-period of time of the audio and using the indicated event type as a correct classification of the sub-period of the audio (Correnti col6 line34-48 where the neural network 230 trains with pattern detectors and continue to track identify the audio pattern and pattern classifier 228 provide the training to the neural network for type of the audio pattern).
	While Correnti (pub# US 10,810,854) does not fully disclose first period of time, however, it would have been obvious to have done so. The reason is whenever the alarm system is activated it is the first time period for the alert and communicate with the external unit like a user or service provider and this the first period of time. 
	Thus, the system when activated with the alarm it is the first period of time. As a result, it would have been obvious to one of ordinary skill in the art to see alarm system activated or provides an alert is the first period of time.
9. 	Regarding claim 2, Correnti teaches the method according to claim 1, further comprising: recording video during the first period of time; and transmitting the video to the external unit (Correnti col 8 line58-67 where the systems administrator 248C may be presented with options for managing one or more system components such as sensors 206, 240, and 242 in the alert message 210A. The user message 210B may include one or more portions of the generated report and may be customized for the user 248B. For example, the user message 2106 may include one or more options to respond to the security alert and the options may be ranked or displayed in an order of preference of the user 248B.).
10.	Regarding claim 3, Correnti teaches the method according to claim 1, further comprising a step of analysing the audio by inputting the audio into the neural network (Correnti where the audio sensor 242 receives the audio and puts in to the neural network 230 per fig 2 col4 line30-36), wherein the neural network outputs a suggested event type of the recorded audio (Correnti col5/6line59-06 where the neural network provides the data based on the input data/audio received by the system); and 
	wherein the step of transmitting the audio further comprises transmitting data
	indicating the suggested event type of the audio (Correnti fig 3 step 316 provides the security measures where  an alarm condition is satisfied, the system will generate one or more alert messages and transmit the alert messages to a user who is associated with the property for which the alert condition is generated for and a system administrator, as described above 316). 
11.	Regarding claim 4, Correnti teaches the method according to claim 3, wherein the received data indicating an event type comprises a verification of the suggested event type of the audio (Correnti fig3 where the step 316 is being verified by the step 314 as a condition satisfied). 
12. 	Regarding claim 5, Correnti teaches the method according to claim 1, further comprisingf: recording audio during a second period of time comprising the first period of time (Correnti camera 530 is part of the alarm system and is recoding the event once the event occurs per col21 line53-60); and 
	analysing the recorded audio to identify audio indicating an event, wherein the
audio recorded during the first period of time comprises the audio indicating an event (Correnti col21 line where  the camera 530 may be set to capture images on a periodic basis when the monitoring system is armed in an “Away” state, but set not to capture images when the monitoring system is armed in a “Stay” state or disarmed. In addition, the camera 530 may be triggered to begin capturing images when the monitoring system detects an event, such as an alarm event, a door-opening event for a door that leads to an area within a field of view of the camera 530, or motion in the area within the field of view of the camera 530. In other implementations, the camera 530 may capture images continuously, but the captured images may be stored or transmitted over a network when needed.).
13.	Regarding claim 6, The method according to claim 5, wherein analysing the recorded audio further comprises identifying audio indicating a conversation (Correnti fig1B col3 line31-44 where the conversations between two person is being recorded), and wherein the audio recorded during the first period of time excludes the audio indicating a conversation (Correnti fig1A the conversation is not recorded in fig 1A as long as there I no threat or security issues alerted by the camera col3line26-30) .  
14. 	Regarding claim7, The method according to claim 1, wherein transmitting the audio to the external unit further comprises transmitting coordinates of the alarm system (Correnti col08, line43-52 The monitoring system 212 may obtain additional data such as image data, user profile data, time, date, and location which can be a coordinates of the alarm system information, or any other suitable data to generate a report corresponding to any security or safety alert message received from the analytics processor 212.).  
15. 	Regarding claim 9, Correnti teaches the method according to claim 1, further comprising communicating the data received from the external unit to another alarm system (Correnti fig 2 where the message from the monitoring system can be send to user system 248B or 248A service provider system and both can be alarm system).  
16. 	Regarding claim 10, The method according to claim 9, wherein the step of communicating the data comprises analysing the data indicating an event type and communicating the data received from the external unit to another alarm system that is determined to be interested by the indicated event type (Correnti fig 2 where the message from the monitoring system can be send to user system 248B or 248A service provider system and both can be alarm system as a interested party as a user or the service provider).

17.	Regarding claim 11, the arguments are analogues to claim1, are applicable and is rejected.
18.	 Regarding claim 12, the arguments are analogues to claim1, are applicable and is rejected.
19.	Regarding claim 13, the arguments are analogues to claim3 and 4, are applicable and is rejected.
20.	Regarding claim 14, the arguments are analogues to claim5, are applicable and is rejected.
21.	Regarding claim 11, the arguments are analogues to claim9, are applicable and is rejected. 

Claims 8are rejected under 35 U.S.C. 103 as being unpatentable over Correnti  (US 10,810,854) in view of  R. Rezvani, M. Katiraee, A. H. Jamalian, S. Mehrabi and A. Vezvaei, "A new method for hardware design of Multi-Layer Perceptron neural networks with online training," 2012 IEEE 11th International Conference on Cognitive Informatics and Cognitive Computing, 2012, pp. 527-534, doi: 10.1109/ICCI-CC.2012.6311205.

22. 	Regarding claim 8, The method according to claim 1, 
But further fails to teach wherein the neural network comprises n 10> 1 layers, and the step of re-training the neural network comprises re-training only the last k > 0 layers without changing the initial n - k layers, wherein n > k.  
However, R. Rezvani et al (A new method for hardware design of Multi-Layer Perceptron neural networks with online training, IEEE 2012), teaches wherein the neural network comprises n 10> 1 layers, and the step of re-training the neural network comprises re-training only the last k > 0 layers without changing the initial n - k layers, wherein n > k. (Rezvani et al in section-II B  fig 1 shows three layers of neural network  where the layers are more than  and the training of the second layers are being done with the feeding of the previous layers as a training or retraining the previous layers and not the input layers for the output in section B multi-layers perception network).

At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and system of Correnti et al with concept of using a new method for hardware design of multi-layers perception neural network of Rezvani et al. The motivation for doing so would be to have predictably and advantageously provided neural network with multi layers and train and retrain the layers for desired output. Therefore, it would have been obvious to combine Correnti with Rezvani et al to obtain the invention as specified in claim 8.

Conclusion
23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677